EXHIBIT 10.1




EXECUTIVE EMPLOYMENT AGREEMENT

     This Employment Agreement (the "Agreement") is made as of the 5th day of
May, 2008, between Plug Power Inc., a Delaware corporation (the "Company"), and
Gerard L. Conway, Jr. (the "Executive").

     WHEREAS, the Executive and the Company are parties to an Executive
Severance Agreement dated January 11, 2006 and amended June 29, 2006 (as
amended, the "Executive Severance Agreement"); and

     WHEREAS, the parties wish to terminate the Executive Severance Agreement
and replace it with this Agreement;

     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

1. Employment. The term of this Agreement shall extend from May 5, 2008 (the

"Commencement Date") until the first anniversary of the Commencement Date;
provided, however, that the term of this Agreement shall automatically be
extended for one additional year on the anniversary of the Commencement Date and
on each anniversary thereafter unless, not less than 90 days prior to each such
date, either party shall have given notice to the other that it does not wish to
extend this Agreement; provided, further, that if a Change in Control occurs
during the original or extended term of this Agreement, the term of this
Agreement shall continue in effect for a period of not less than 12 months
beyond the month in which the Change in Control occurred. The term of this
Agreement shall also terminate upon any Date of

Termination (as defined in Section 4) and may be referred to herein as the
"Term."

2. Position and Duties. During the Term, the Executive shall serve as the
General

Counsel, Corporate Secretary and Vice President of Government Relations of the
Company, and shall have supervision and control over and responsibility for the
day-to-day business and affairs of the Company and shall have such other powers
and duties as may from time to time be prescribed by the Chairman of the Board
of Directors of the Company (the "Board"), the Chief Executive Officer of the
Company (the "CEO") or other authorized executive, provided that such duties are
consistent with the Executive's position or other positions that he may hold
from time to time. The Executive shall devote his full working time and efforts
to the business and affairs of the Company. Notwithstanding the foregoing, the
Executive may serve on other boards of directors, with the approval of the
Board, or engage in religious, charitable or other community activities as long
as such services and activities are disclosed to the Board and do not materially
interfere with the Executive's performance of his duties to the Company as
provided in this Agreement.

--------------------------------------------------------------------------------

3.      Compensation and Related Matters.     (a) Base Salary. The Executive's
initial annual base salary shall be  

$200,000.32. The Executive's base salary shall be redetermined annually by the
Compensation Committee of the Board. The base salary in effect at any given time
is referred to herein as "Base Salary." The Base Salary shall be payable in
substantially equal weekly installments.

     (b) Incentive Compensation. The Executive shall be eligible to receive cash
incentive compensation as determined by Compensation Committee of the Board from
time to time.

     (c) Expenses. The Executive shall be entitled to receive prompt
reimbursement for all reasonable expenses incurred by him in performing services
hereunder during the Term, in accordance with the policies and procedures then
in effect and established by the Company for its senior executive officers.

     (d) Other Benefits. During the Term, the Executive shall be entitled to
continue to participate in or receive benefits under all of the Company's
Employee Benefit Plans in effect on the date hereof, or under plans or
arrangements that provide the Executive with benefits at least substantially
equivalent to those provided under such Employee Benefit Plans. As used herein,
the term "Employee Benefit Plans" includes, without limitation, each pension and
retirement plan; supplemental pension, retirement and deferred compensation
plan; savings and profit-sharing plan; stock ownership plan; stock purchase
plan; stock option plan; life insurance plan; medical insurance plan; disability
plan; and health and accident plan or arrangement established and maintained by
the Company on the date hereof for employees of the same status within the
hierarchy of the Company. During the Term, the Executive shall be entitled to
participate in or receive benefits under any employee benefit plan or
arrangement which may, in the future, be made available by the Company to its
executives and key management employees, subject to and on a basis consistent
with the terms, conditions and overall administration of such plan or
arrangement. Any payments or benefits payable to the Executive under a plan or
arrangement referred to in this Section 3(d) in respect of any calendar year
during which the Executive is employed by the Company for less than the whole of
such year shall, unless otherwise provided in the applicable plan or
arrangement, be prorated in accordance with the number of days in such calendar
year during which he is so employed. Should any such payments or benefits accrue
on a fiscal (rather than calendar) year, then the proration in the preceding
sentence shall be on the basis of a fiscal year rather than calendar year.

     (e) Vacations. The Executive shall be entitled to 160 hours paid vacation
time in each calendar year, which shall be accrued ratably during the calendar
year. The Executive shall also be entitled to all paid holidays given by the
Company to its executives.

     4. Termination. The Executive's employment hereunder may be terminated
without any breach of this Agreement under the following circumstances:

(a) Death. The Executive's employment hereunder shall terminate upon his



death.




--------------------------------------------------------------------------------

     (b) Disability. The Company may terminate the Executive's employment if he
is disabled and unable to perform the essential functions of the Executive's
then existing position or positions under this Agreement with or without
reasonable accommodation for a period of 180 days (which need not be
consecutive) in any 12-month period. If any question shall arise as to whether
during any period the Executive is disabled so as to be unable to perform the
essential functions of the Executive's then existing position or positions with
or without reasonable accommodation, the Executive may, and at the request of
the Company shall, submit to the Company a certification in reasonable detail by
a physician selected by the Company to whom the Executive or the Executive's
guardian has no reasonable objection as to whether the Executive is so disabled
or how long such disability is expected to continue, and such certification
shall for the purposes of this Agreement be conclusive of the issue. The
Executive shall cooperate with any reasonable request of the physician in
connection with such certification. If such question shall arise and the
Executive shall fail to submit such certification, the Company's determination
of such issue shall be binding on the Executive. Nothing in this Section 4(b)
shall be construed to waive the Executive's rights, if any, under existing law
including, without limitation, the Family and Medical Leave Act of 1993, 29
U.S.C. 2601 et seq. and the Americans with Disabilities Act, 42 U.S.C. 12101 et
seq.

     (c) Termination by Company for Cause. At any time during the Term, the
Company may terminate the Executive's employment hereunder for Cause. For
purposes of this Agreement, "Cause" shall mean: (i) a willful act of dishonesty
by the Executive with respect to any matter involving the Company or any
subsidiary or affiliate, or (ii) conviction of the Executive of a crime
involving moral turpitude, (iii) the failure to perform to the reasonable
satisfaction of the Board a substantial portion of the Executive's duties and
responsibilities assigned or delegated under this Agreement (other than any such
failure after the Executive gives notice of termination for "Good Reason"),
which failure continues, in the reasonable judgment of the Board, after written
notice given to the Executive by the Board. For purposes of clause (i) hereof,
no act, or failure to act, on the Executive's part shall be deemed "willful"
unless done, or omitted to be done, by the Executive without reasonable belief
that the Executive's act, or failure to act, was in the best interests of the
Company and its subsidiaries and affiliates.

     (d) Termination Without Cause. At any time during the Term, the Company may
terminate the Executive's employment hereunder without Cause. Any termination by
the Company of the Executive's employment under this Agreement which does not
constitute a termination for Cause under Section 4(c) or result from the death
or disability of the Executive under Section 4(a) or (b) shall be deemed a
termination without Cause.

     (e) Termination by the Executive. At any time during the Term, the
Executive may terminate his employment hereunder for any reason, including but
not limited to Good Reason from and after a Change in Control (as defined in
Section 6(c)). If the Executive provides notice to the Company under Section 1
that he elects to discontinue the extensions, such action shall be deemed a
voluntary termination by the Executive and one without Good Reason. For purposes
of this Agreement, "Good Reason" shall mean that the Executive has complied with
the "Good Reason Process" (hereinafter defined) following the occurrence of any
of the following events: (i) a material diminution in the Executive's
responsibilities, authority or duties; (ii) a material diminution in the
Executive's Base Salary; (iii) a material change in the geographic location at
which the Executive provides services to the Company; or (iv) the

--------------------------------------------------------------------------------

     (f) material breach of this Agreement by the Company. "Good Reason Process"
shall mean that (i) the Executive reasonably determines in good faith that a
"Good Reason" condition has occurred; (ii) the Executive notifies the Company in
writing of the occurrence of the Good Reason condition within 60 days of the
occurrence of such condition; (iii) the Executive cooperates in good faith with
the Company's efforts, for a period not less than 30 days following such notice
(the "Cure Period"), to remedy the condition; (iv) notwithstanding such efforts,
the Good Reason condition continues to exist; and (v) the Executive terminates
his employment within 60 days after the end of the Cure Period. If the Company
cures the Good Reason condition during the Cure Period, Good Reason shall be
deemed not to have occurred.

     (g) Notice of Termination. Except for termination as specified in Section
4(a), any termination of the Executive's employment by the Company or any such
termination by the Executive shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a "Notice
of Termination" shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.

     (h) Date of Termination. "Date of Termination" shall mean: (i) if the
Executive's employment is terminated by his death, the date of his death; (ii)
if the Executive's employment is terminated by the Company for Cause under
Section 4(c), the date on which Notice of Termination is given; (iii) if the
Executive's employment is terminated by the Company under Section 4(b) or 4(d),
30 days after the date on which a Notice of Termination is given; (iv) if the
Executive's employment is terminated by the Executive under Section 4(e) without
Good Reason, 30 days after the date on which a Notice of Termination is given,
and (v) if the Executive's employment is terminated by the Executive under
Section 4(e) with Good Reason, the date on which a Notice of Termination is
given after the end of the Cure Period. Notwithstanding the foregoing, in the
event that the Executive gives a Notice of Termination to the Company, the
Company may unilaterally accelerate the Date of Termination and such
acceleration shall not result in a termination by the Company for purposes of
this Agreement.

5.      Compensation Upon Termination.     (a) Termination Generally. If the
Executive's employment with the Company  

is terminated for any reason during the Term, the Company shall pay or provide
to the Executive (or to his authorized representative or estate) any earned but
unpaid base salary, incentive compensation earned but not yet paid, unpaid
expense reimbursements, accrued but unused vacation and any vested benefits the
Executive may have under the Company's Employee Benefit Plans through the Date
of Termination (the "Accrued Benefit"). The Executive shall not be entitled to
receive any other termination payments or benefits from the Company except as
specifically provided in Section 5(b) or Section 6.

     (b) Termination by the Company Without Cause. If the Executive's employment
is terminated by the Company without Cause as provided in Section 4(d), then the
Company shall, through the Date of Termination, pay the Executive his Accrued
Benefit. If (i) the Executive's employment is terminated by the Company without
Cause as provided in Section 4(d), (ii) the Executive signs a general release of
claims in a form and manner satisfactory to the Company (the "Release") within
21 days of the receipt of the Release and does not revoke such Release during
the seven-day revocation period, and (iii) the Executive complies with the

--------------------------------------------------------------------------------

Employee Patent, Confidential Information and Non-Compete Agreement dated July
31, 2000 between the Executive and the Company (the "Confidentiality
Agreement"),

     (A) The Company shall pay the Executive an amount equal to the sum of 1.0
times the Executive's Base Salary. Such amount shall be paid out in a lump sum
on the first payroll date after the Date of Termination or expiration of the
seven-day revocation period for the Release, if later.

     (B) As of the Date of Termination, all vested stock options held by the
Executive shall be exercisable for twelve (12) months following the Date of
Termination; and any unvested stock options, restricted stock or other
stock-based equity award will be immediately forfeited upon the Date of
Termination.

     (C) Subject to the Executive's copayment of premium amounts at the active
employees' rate, the Executive may continue to participate in the Company's
group health, dental, vision and life insurance program for twelve (12) months
following the Date of Termination , and the Company shall provide continuation
of health benefits after this 12-month period pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended ("COBRA"), such benefits
to be determined as though the Executive's employment had terminated at the end
of such 12-month period.

     6. Change in Control Payment. The provisions of this Section 6 set forth
certain terms regarding the Executive's rights and obligations upon the
occurrence of a Change in Control of the Company. These provisions are intended
to assure and encourage in advance the Executive's continued attention and
dedication to his assigned duties and his objectivity during the pendency and
after the occurrence of any such event. These provisions shall apply in lieu of,
and expressly supersede, the provisions of Section 5(b) regarding severance pay
and benefits upon a termination of employment, if such termination of employment
occurs within 12 months after the occurrence of the first event constituting a
Change in Control, provided that such first event occurs during the Term. These
provisions shall terminate and be of no further force or effect beginning 12
months after the occurrence of a Change in Control.

     (a) Change in Control. If (i) within 12 months after a Change in Control,
the Executive's employment is terminated by the Company without Cause as
provided in Section 4(d) or the Executive terminates his employment for Good
Reason as provided in Section 4(e), (ii) the Executive signs the Release within
21 days of the receipt of the Release and does not revoke the Release during the
seven-day revocation period, and (iii) the Executive complies with the
Confidentiality Agreement, then

     (A) The Company shall pay to the Executive an amount equal to the sum of
(i) the Executive's average annual base salary over the three (3) fiscal years
immediately prior to the Termination Date (or the Executive's annual base salary
in effect immediately prior to the Change in Control, if higher) and (ii) the
Executive's average annual bonus over the three (3) fiscal years immediately
prior to the Change in Control (or the Executive's annual bonus for the last
fiscal year immediately prior to the Change in Control, if higher. Such amount
shall be

--------------------------------------------------------------------------------

paid out in a lump sum on the first payroll date after the Date of Termination
or expiration of the seven-day revocation period for the Release, if later.

     (B) Notwithstanding the terms of any award agreement governing such stock
options with respect to termination of employment, the Executive shall continue
to vest in Executive's options, in accordance with the governing stock options
and all of the terms of those plans shall continue to be in effect, as though
Executive had remained an active employee, for twelve (12) months.

     (C) The Company shall, regardless of whether the Company is unable to
utilize Company-related benefit plans, continue to provide to the Executive
certain benefits, including, without limitation, health, dental and life
insurance on the same terms and conditions as though the Executive had remained
an active employee, for twelve (12) months.

     (D) The Company shall provide COBRA benefits to the Executive following the
end of the period referred to in Section 6(a)(C) above, such benefits to be
determined as though the Executive's employment had terminated at the end of
such period.

     (E) The Company shall pay to the Executive all reasonable legal and
arbitration fees and expenses incurred by the Executive in obtaining or
enforcing any right or benefit provided by this Agreement, except in cases
involving frivolous or bad faith litigation.

(b)      Additional Limitation.     (i) Anything in this Agreement to the
contrary notwithstanding, in the  

event that any compensation, payment or distribution by the Company to or for
the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (the
"Severance Payments"), would be subject to the excise tax imposed by Section
4999 of the Code, the following provisions shall apply:

     (A) If the Severance Payments, reduced by the sum of (1) the Excise Tax and
(2) the total of the Federal, state, and local income and employment taxes
payable by the Executive on the amount of the Severance Payments which are in
excess of the Threshold Amount, are greater than or equal to the Threshold
Amount, the Executive shall be entitled to the full benefits payable under this
Agreement.

     (B) If the Threshold Amount is less than (x) the Severance Payments, but
greater than (y) the Severance Payments reduced by the sum of (1) the Excise Tax
and (2) the total of the Federal, state, and local income and employment taxes
on the amount of the Severance Payments which are in excess of the Threshold
Amount, then the benefits payable under this Agreement shall be

--------------------------------------------------------------------------------

reduced (but not below zero) to the extent necessary so that the maximum
Severance Payments shall not exceed the Threshold Amount.

     (ii) For the purposes of this Section 6(b), "Threshold Amount" shall mean
three times the Executive's "base amount" within the meaning of Section
280G(b)(3) of the Code and the regulations promulgated thereunder less one
dollar ($1.00); and "Excise Tax" shall mean the excise tax imposed by Section
4999 of the Code, and any interest or penalties incurred by the Executive with
respect to such excise tax.

     (iii) The determination as to which of the alternative provisions of
Section 6(b)(i) shall apply to the Executive shall be made by a nationally
recognized accounting firm selected by the Company (the "Accounting Firm"),
which shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days of the Date of Termination, if applicable, or
at such earlier time as is reasonably requested by the Company or the Executive.
For purposes of determining which of the alternative provisions of Section
6(b)(i) shall apply, the Executive shall be deemed to pay federal income taxes
at the highest marginal rate of federal income taxation applicable to
individuals for the calendar year in which the determination is to be made, and
state and local income taxes at the highest marginal rates of individual
taxation in the state and locality of the Executive's residence on the Date of
Termination, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive.

     (c) Definitions. For purposes of this Section 6, the following terms shall
have the following meanings:

"Change in Control" shall be deemed to have occurred in any one of the following



events:




     (i) any "person," as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act"), (other than
the Company, any of its subsidiaries, any trustee, fiduciary or other person or
entity holding securities under any employee benefit plan or trust of the
Company or any of its subsidiaries, or, Smart Hydrogen Inc., a BVI Business
Company ("Smart Hydrogen"), and any Permitted Transferee (as defined in the
Company's Certificate of Designations of Class B Capital Stock filed with the
Delaware Secretary of State and as may be amended from time to time (the "Class
B Certificate of Designations")), together with all Affiliates and Associates
(as such terms are hereinafter defined) of such person, shall become the
"beneficial owner" (as such term is defined in Rule 13d-3 of the Exchange Act),
directly or indirectly, of securities of the Company representing 25 percent or
more of the then outstanding shares of common stock of the Company (the "Stock")
(other than as a result of an acquisition of securities directly from the
Company); or

     (ii) persons who, as of the effective date of this Agreement (the
"Effective Date"), constitute the Company's Board of Directors (the "Incumbent

--------------------------------------------------------------------------------

Directors") cease for any reason, including, without limitation, as a result of
a tender offer, proxy contest, merger or similar transaction, to constitute at
least a majority of the Board, provided that any person becoming a director of
the Company subsequent to the Effective Date shall be considered an Incumbent
Director if such person's election was approved by or such person was nominated
for election by either (i) a vote of at least a majority of the Incumbent
Directors, (ii) a vote of at least a majority of the Incumbent Directors who are
members of a nominating committee comprised, in the majority, of Incumbent
Directors, or (iii) in the case of a Class B director, the holders of the
Company's Class B Capital Stock in accordance with the Class B Certificate of
Designations; but provided further, that any such person whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of members of the Board of Directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board, including by reason of agreement intended to avoid
or settle any such actual or threatened contest or solicitation, shall not be
considered an Incumbent Director; or

     (iii) Upon (A) the consummation of any consolidation or merger of the
Company where the shareholders of the Company, immediately prior to the
consolidation or merger, did not, immediately after the consolidation or merger,
beneficially own (as such term is defined in Rule 13d-3 of the Exchange Act),
directly or indirectly, shares representing in the aggregate more than 50
percent of the voting shares of the corporation issuing cash or securities in
the consolidation or merger (or of its ultimate parent corporation, if any), (B)
the consummation of any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of the Company or (C)
the completion of a liquidation or dissolution that has been approved by the
stockholders of the Company; or

     (iv) Smart Hydrogen or any Permitted Transferee (as defined in the Class B
Certificate of Designations), together with all Affiliates and Associates (as
such terms are hereinafter defined) of such person, shall become the "beneficial
owner" (as such term is defined in Rule 13d-3 of the Exchange Act), directly or
indirectly, of securities of the Company representing 50 percent or more of the
then outstanding Stock (other than as a result of an acquisition of securities
directly from the Company).

     Notwithstanding the foregoing, a "Change in Control" shall not be deemed to
have occurred for purposes of the foregoing clauses (i) or (iv) solely as the
result of an acquisition of securities by the Company which, by reducing the
number of shares of Stock outstanding, increases the proportionate number of
shares of Stock beneficially owned by any person to 25 percent or more (or 50
percent or more in the case of clause (iv)) of the shares of Stock then
outstanding; provided, however, that if any such person shall at any time
following such acquisition of securities by the Company become the beneficial
owner of any additional shares of Stock (other than pursuant to a stock split,
stock dividend, or similar transaction) and such person immediately thereafter
is the beneficial owner of 25 percent or more (or 50 percent or more in the case
of clause (iv)) of the shares of Stock then outstanding, then a "Change in
Control" shall be deemed to have occurred for purposes of the foregoing clause
(i) or (iv), as applicable.

--------------------------------------------------------------------------------

7.      Section 409A.     (a) Anything in this Agreement to the contrary
notwithstanding, if at the time  

of the Executive's "separation from service" within the meaning of Section 409A
of the Code, the Company determines that the Executive is a "specified employee"
within the meaning of Section 409A(a)(2)(B)(i) of the Code, and to the extent
any payment or benefit that the Executive becomes entitled to under this
Agreement would be considered deferred compensation subject to the 20 percent
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, then no such payment
shall be payable and no such benefit shall be provided prior to the date that is
the earlier of (A) six months and one day after the Executive's separation from
service, or (B) the Executive's death.

     (b) The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code. To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code. The parties agree that this Agreement may
be amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

     (c) The Company makes no representation or warranty and shall have no
liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to Section
409A of the Code but do not satisfy an exemption from, or the conditions of,
such Section.

8.      Covenants.     (a) Litigation and Regulatory Cooperation. During and
after the Term, the  

Executive shall cooperate fully with the Company and all of its subsidiaries and
affiliates (including its and their outside counsel) in connection with the
contemplation, prosecution and defense of all phases of existing, past and
future claims or actions which relate to events or occurrences that transpired
while the Executive was employed by the Company. The

Executive's full cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with counsel to prepare
for discovery or trial and to act as a witness on behalf of the Company at
mutually convenient times. During and after the Term, the Executive also shall
cooperate fully with the Company in connection with any investigation or review
of any federal, state or local regulatory authority as any such investigation or
review relates to events or occurrences that transpired while the Executive was
employed by the Company. The Company shall reimburse the Executive for any
pre-approved reasonable business travel expenses that are incurred in connection
with the Executive's performance of obligations pursuant to this Section 8(a)
after receipt of appropriate documentation consistent with the Company's
business expense reimbursement policy.

     (b) Disparagement. During and after the Term, the Executive agrees not to
make any disparaging statements concerning the Company or any of its
subsidiaries, affiliates or current or former officers, directors, shareholders,
employees or agents ("Company Parties").

--------------------------------------------------------------------------------

The Executive further agrees not to take any actions or conduct himself in any
way that would reasonably be expected to affect adversely the reputation or good
will of the Company or any of the Company Parties. The Executive further agrees
that he shall not voluntarily provide information to or otherwise cooperate with
any individual or entity that is contemplating or pursuing litigation against
any of the Company Parties or that is undertaking any investigation or review of
any of the Company Parties' activities or practices; provided, however, that the
Executive may participate in or otherwise assist in any investigation or inquiry
conducted by the EEOC or the New York Division of Human Rights. These
nondisparagement obligations shall not in any way affect the Executive's
obligation to testify truthfully in any legal proceeding.

     (c) Return of Property. As soon as possible in connection with any
termination of the Executive's employment under this Agreement, the Executive
shall return to the Company all Company property, including, without limitation,
computer equipment, software, keys and access cards, credit cards, files and any
documents (including computerized data and any copies made of computer data or
software) containing information concerning the Company, its business or its
business relationships (in the latter two cases, actual or prospective). The
Executive shall also commit to deleting and finally purging any duplicates of
files or documents that may contain Company information from any computer or
other device that remains his property after any Date of Termination.

     (d) Injunction. The Executive agrees that it would be difficult to measure
any damages caused to the Company which might result from any breach by the
Executive of his obligations under this Section 8, and that in any event money
damages would be an inadequate remedy for any such breach. Accordingly, subject
to Section 9 of this Agreement, the Executive agrees that if the Executive
breaches, or proposes to breach, any provision of this Agreement, the Company
shall be entitled, in addition to all other remedies that it may have, to an
injunction or other appropriate equitable relief to restrain any such breach
without showing or proving any actual damage to the Company.

     9. Settlement and Arbitration of Disputes. Any controversy or claim arising
out of or relating to this Agreement or the breach thereof shall be settled
exclusively by arbitration in accordance with the laws of the State of New York
by three arbitrators, one of whom shall be appointed by the Company, one by the
Executive and the third by the first two arbitrators. If the first two
arbitrators cannot agree on the appointment of a third arbitrator, then the
third arbitrator shall be appointed by the American Arbitration Association in
the City of Albany. Such arbitration shall be conducted in the City of Albany in
accordance with the Employment Dispute Resolutions Rules of the American
Arbitration Association, except with respect to the selection of arbitrators
which shall be as provided in this Section 9. Judgment upon the award rendered
by the arbitrators may be entered in any court having jurisdiction thereof. This
Section 9 shall be specifically enforceable. Notwithstanding the foregoing, this
Section 9 shall not preclude either party from pursuing a court action for the
sole purpose of obtaining a temporary restraining order or a preliminary
injunction in circumstances in which such relief is appropriate; provided that
any other relief shall be pursued through an arbitration proceeding pursuant to
this Section 9.

     10. Consent to Jurisdiction. To the extent that any court action is
permitted consistent with or to enforce Section 9 of this Agreement, the parties
hereby consent to the jurisdiction of the Supreme Courts of New York State and
the United States District Court for the Northern

--------------------------------------------------------------------------------

District of New York. Accordingly, with respect to any such court action, the
Executive (a) submits to the personal jurisdiction of such courts; (b) consents
to service of process; and (c) waives any other requirement (whether imposed by
statute, rule of court, or otherwise) with respect to personal jurisdiction or
service of process.

     11. Integration. This Agreement constitutes the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes all prior agreements between the parties concerning such subject
matter, except the Confidentiality Agreement, which remains in full force and
effect. The Severance Agreement and the Executive Severance Agreement have been
terminated and are no longer in effect.

     12. Withholding. All payments made by the Company to the Executive under
this Agreement shall be net of any tax or other amounts required to be withheld
by the Company under applicable law.

     13. Successor to the Executive. This Agreement shall inure to the benefit
of and be enforceable by the Executive's personal representatives, executors,
administrators, heirs, distributees, devisees and legatees. In the event of the
Executive's death after his termination of employment but prior to the
completion by the Company of all payments due him under this Agreement, the
Company shall continue such payments to the Executive's beneficiary designated
in writing to the Company prior to his death (or to his estate, if the Executive
fails to make such designation).

     14. Enforceability. If any portion or provision of this Agreement
(including, without limitation, any portion or provision of any section of this
Agreement) shall to any extent be declared illegal or unenforceable by a court
of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.

     15. Waiver. No waiver of any provision hereof shall be effective unless
made in writing and signed by the waiving party. The failure of any party to
require the performance of any term or obligation of this Agreement, or the
waiver by any party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.

     16. Notices. Any notices, requests, demands and other communications
provided for by this Agreement shall be sufficient if in writing and delivered
in person or sent by a nationally recognized overnight courier service or by
registered or certified mail, postage prepaid, return receipt requested, to the
Executive at the last address the Executive has filed in writing with the
Company or, in the case of the Company, at its main offices, attention of the
Board.

     17. Effect on Other Plans. Nothing in this Agreement shall be construed to
limit the rights of the Executive under the Company's benefit plans, programs or
policies except (a) as otherwise provided herein, and (b) that the Executive
shall have no rights to any severance or similar benefits under any severance
pay plan, policy or practice.

--------------------------------------------------------------------------------

     18. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.

     19. Governing Law. This is a New York contract and shall be construed under
and be governed in all respects by the laws of the State of New York, without
giving effect to the conflict of laws principles of such State. With respect to
any disputes concerning federal law, such disputes shall be determined in
accordance with the law as it would be interpreted and applied by the United
States Court of Appeals for the Second Circuit.

     20. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original; but such counterparts shall together constitute one and the same
document.

     21. Successor to Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no succession had taken place. Failure of the Company
to obtain an assumption of this Agreement at or prior to the effectiveness of
any succession shall be a breach of this Agreement and shall constitute Good
Reason if the Executive elects to terminate employment.

     22. Gender Neutral. Wherever used herein, a pronoun in the masculine gender
shall be considered as including the feminine gender unless the context clearly
indicates otherwise.

     IN WITNESS WHEREOF, the parties have executed this Agreement effective on
the date and year first above written.



PLUG POWER INC.






By: /s/ Andrew Marsh
Name: Andrew Marsh
Title: CEO and President






EXECUTIVE






/s/ Gerard L. Conway, Jr.
Gerard L. Conway, Jr.




--------------------------------------------------------------------------------